
	
		II
		111th CONGRESS
		1st Session
		S. 2274
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Liquid Crystal Device
		  (LCD) panel assemblies for use in LCD direct view televisions.
	
	
		1.Certain panel assemblies for
			 LCD televisions
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Liquid Crystal Device (LCD) panel assemblies for use in LCD
						direct view televisions (provided for in subheading 9013.80.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
